Case 7:19-mj-01079 Document 1 Filed on 05/10/19 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

‘for the
Southern District of Texas

 

 

United States of America )
Vv... ) ,
Starlin Alfredo MARTINEZ-Morales )  CaseNo. M- 14 - (OF4-M
DOB: 04/28/1995 Citizenship: Honduras
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following i is true to the best of my knowledge and belief.

 

 

On or about the date(s) of May 7, 2019 in the county of Hidalgo in the |
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1324(a)(1)(A)(ii) Knowingly or in reckless disregard of the fact that M.A.M.G., a citizen of

Honduras, who had entered the United States in violation of law, did knowingly
transport, or move or attempt to transport, by foot, said alien in furtherance of
such violation of law within the United States, that is, from a location in Los
Ebanos, Texas to the point of arrest in Los Ebanos, Texas.

This criminal complaint is based on these facts:
On May 7, 2019, Border Patrol Agents apprehended a male subject, later identified as Starlin Alfredo
MARTINEZ-Morales, and a juvenile after both illegally crossed the Rio Grande River near Los Ebanos, Texas. MARTINEZ
-Morales claimed to be traveling with his juvenile son. An immigration inspection was conducted and both subjects were
determined to be illegally present in the United States. ,

¥ Continued on the attached sheet.

 
  

oppor At ISA 4 navior o pve fe A Complainant's signature

5 | io] Jed 4 Sean Dunagan, HSI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 5/10/2019 -§ - Blok . Ka

i '  Judge’s signature
Peter E_Ormsby-

City and state: McAllen, Texas U.S. Magistrate Judge
Printed name and title
Case 7:19-mj-01079 Document 1 Filed on 05/10/19 in TXSD Page 2 of 2

M- 14- 10t4- M

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

RE: Starlin Alfredo MARTINEZ-Morales
CONTINUATION:

The subject was subsequently transported to the Rio Grande Valley/Central Processing
Center to be processed accordingly. .

On May 9, 2019, Homeland Security Investigations Special Agents (HSI) interviewed
MARTINEZ after it was discovered that MARTINEZ was using a fraudulent document
to claim the relation to the juvenile and further their unlawful entry into the United States.
Prior to being interviewed, MARTINEZ was read his Miranda Rights and chose to waive
them.

MARTINEZ stated he is not the father of the child and was only traveling with the child
to successfully gain entry into the United States. MARTINEZ further stated that he was
transporting the child to North Carolina. MARTINEZ admitted that he obtained the

child’s fraudulent document to show him as the father.

/
